Citation Nr: 0415413	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
evaluated as 50 percent disabling prior to March 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION


The veteran served on active duty from September 1988 to 
March 1989 and from October 1989 to November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified before the 
undersigned Veterans Law Judge in March 1999.  A transcript 
of that hearing has been associated with the record on 
appeal.

The issue of entitlement to an effective date earlier than 
February 13, 1995 for a 50 percent evaluation for the 
veteran's bipolar disorder was the subject of a Board 
decision in May 2003 (the claim was granted).  The veteran 
testified before second Veterans Law Judge in June 2002 
regarding this issue.  As a result, a separate decision was 
required.  A transcript of that hearing has been associated 
with the record on appeal.  The veteran did not appeal the 
June 2002 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Consequently, this issue is not before the 
VA at this time.              

In August 2002, the Board upheld the rating of 50 percent 
prior to March 2, 1998, and granted a 70 percent evaluation 
subsequent to March 2, 1998.  The veteran filed a timely 
appeal of the August 2002 decision to the Court. 

In August 2003, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a joint motion to vacate the Board's 
August 2002 decision and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board.

In a November 2002 rating action, the RO granted entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to the service-connected 
disability.  TDIU was granted effective March 2, 1998.  As a 
result, the veteran is effectively receiving a 100 percent 
disability rating for his service-connected bipolar disorder 
effective March 2, 1998.  Accordingly, the issue before the 
Board at this time is entitlement to an increased rating for 
bipolar disorder, evaluated as 50 percent disabling prior to 
March 2, 1998.

Regarding other issues raised by the veteran, in August 1999 
it was found that the veteran had not filed an adequate 
substantive appeal on the issues addressed within the August 
1999 Board remand.  On instructions from the Board, the RO in 
August 1999 provided the veteran with notice of this finding 
and an opportunity to respond.  He was provided 60 days to 
respond.  The veteran did not respond.  Consequently, these 
issues are not before the Board at this time.           



FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's acquired psychiatric disability was 
productive of severe, but not total, social and industrial 
impairment, prior to March 2, 1998.

3.  The veteran's acquired psychiatric disorder precluded him 
from securing and maintaining substantial gainful employment 
prior to March 2, 1998.


CONCLUSION OF LAW

The criteria for total disability evaluation for the bipolar 
disorder prior to March 2, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.130 Diagnostic Code 9432 
(2003), and § 4.132, Diagnostic Code 9206 (effective prior to 
November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reveal that he was 
diagnosed with bipolar disorder in May 1991.  A medical 
evaluation board report dated in May 1991 indicated that the 
veteran's disability was manifested by psychomotor 
acceleration, decreased need for sleep, decreased appetite, 
and speech loose and to the point of incoherence.  Other 
symptoms included a labile affect with inappropriate smiling 
and laughter with looseness of association and flight of 
ideas.  The veteran was also noted to be belligerent and 
having difficulty sleeping.  The medical evaluation board 
report indicated that this disability presented considerable 
impairment for social and industrial adaptability.

The veteran underwent a VA examination in June 1992.  The 
veteran complained of difficulty sleeping, difficulty 
concentrating, and both hyper and depressed moods.  The 
examiner noted that the veteran's judgment was good and that 
there was no looseness of association or flight of ideas.  
The veteran was well oriented and not psychotic.  The 
examiner did note occasional suicidal ideation.  The examiner 
provided diagnoses of bipolar disorder, brief reactive 
psychosis, and a psychotic disorder.

VA outpatient treatment notes dated from June 1992 to January 
1997 reveal a variety of symptoms.  A note dated in May 1993 
indicates anxiety with no homicidal or suicidal ideation.  A 
June 1993 treatment note reveals that the veteran has been 
unable to hold a job and that he is having difficulty with 
anger management, communication and remembering tasks.  There 
is also some indication of visual hallucinations.  Treatment 
notes from June 1994 indicate the veteran was suffering from 
a lack of concentration dysphoria, poor functioning, and was 
unable to hold a job.  Treatment notes from May, June and 
September 1996 reveal that the veteran was depressed, had a 
flattened affect, difficulty sleeping, and was suffering from 
nightmares and anxiety.

The veteran underwent a VA examination in September 1996.  
The examiner noted a constricted affect and emotional 
numbing.  There was no gross evidence of psychosis.  The 
veteran showed adequate insight and judgment.  There was no 
homicidal or suicidal ideation.  The veteran had fitful 
sleep, nightmares, irritability, and poor memory for dates 
and things like bill paying.  The examiner indicated a 
diagnosis of bipolar disorder.

In March 1998, the veteran was hospitalized due to his 
bipolar disorder.  When he entered treatment he complained of 
being "hyper" and had a euphoric mood, hyperactivity, 
inflated self-esteem, pressured speech, less need for sleep.  
He was displaying racing thoughts, and had increased 
irritability and impaired impulse control.  The veteran had 
some flight of ideas and his thoughts showed some 
tangentiality, but no looseness of association.  There was no 
homicidal or suicidal ideation.  The discharge summary 
indicated a GAF of 40 on admission which corresponds to some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The veteran's GAF at 
the time of discharge was 65, which corresponds to some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.

In May 1998 the veteran was awarded social security 
disability benefits.  The Social Security Administration 
(SSA) determined that the veteran suffered from bipolar 
disorder, posttraumatic stress disorder (PTSD), hypertension, 
obesity, a sleep disorder, otitis media, and arthritis of the 
knees.  The SSA psychiatric review indicated that the veteran 
had moderate restrictions on activities of daily living and 
moderate difficulties in maintaining social functioning.  SSA 
records indicate the veteran had difficulties with anger 
management, difficulty following instructions, and difficulty 
sleeping.  It is not clear from the SSA records which 
symptoms are related to bipolar disorder and which are 
related to PTSD or other disabilities.

The veteran testified at a hearing in March 1999.  He 
testified that he had difficulty dealing with people, 
difficulty sleeping, and memory problems.   The veteran 
testified that he suffered from nightmares and daily panic 
attacks.  He testified that he essentially had no 
socialization and that he was depressed and had no real 
hobbies.  He did like to read or watch TV.  He indicated that 
he had had marital difficulties and that he last worked in 
1996.

The veteran was again hospitalized in July 1999 for his 
bipolar disorder.  The discharge summary and treatment notes 
indicate that his was suffering from severe depression with a 
labile mood, intrusive thoughts, nightmares, sleep 
disruption, and anxiety.  The notes indicate a GAF score of 
40-45.  Treatment notes from July 2000 indicate  the veteran 
was experiencing a euphoric mood, hyperactivity, cycles of 
ups and downs, increased irritability, impaired impulse 
control, and impaired anger management.  A GAF score of 40 
was indicated.

The veteran underwent another VA examination in October 1999.  
He complained of being depressed all the time.  He complained 
of nightmares.  The veteran displayed poor anger management 
and stated that he had a lack of interest in anything.  The 
examiner noted the veteran was irritable and had experienced 
occasional auditory hallucinations.  The veteran's affect was 
dysphoric and distraught and he had mood swings and poor 
concentration.  The veteran was well groomed and well kept.  
He was friendly and cooperative with fluent, coherent speech.  
There was no evidence of a thought or speech disorder.  The 
examiner indicated a GAF score of 50 which is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders was amended and redesignated as 
38 C.F.R. § 4.130 (2003), effective November 7, 1996.  Under 
the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.

In evaluating the veteran's condition under to the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  The RO 
has clearly considered both criteria.  The Board will 
evaluate the veteran's condition under both the old and new 
criteria.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2003).

Within the rating action of November 1991, the veteran's 
condition was evaluated under 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (bipolar disorder) (effective prior to November 7, 
1996).  Under this criterion, a 50 percent disability 
evaluation for bipolar disorder is warranted if there is a 
considerable impairment of social and industrial 
adaptability.  A 70 percent disability evaluation is 
warranted if there is a severe impairment of social and 
industrial adaptability.  A 100 percent disability evaluation 
is warranted if there are active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9206 (effective prior to 
November 7, 1996).  Under the old criteria, where the only 
compensable service connected disability is a mental disorder 
rated 70 percent disabling, and this disorder precludes a 
veteran from securing or following substantially gainful 
employment, the mental disorder shall be assigned a 100 
percent schedular rating under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c).

The 1992 and 1996 VA examinations and the VA treatment notes 
indicated that the veteran's was experiencing difficulty 
sleeping, difficulty concentrating, and alternating 
hyperactive and depressed moods.  Treatment notes in June 
1993 and June 1994 both reveal that the veteran was unable to 
hold a job.  The veteran was described as having poor 
functioning in a treatment note dated in June 1994.  A 
treatment note dated in July 1994 indicated the veteran had 
rapid speech and an expansive affect, and this can be 
compared to September 1996 when the veteran was described as 
having a flat affect and in June 1996 when the veteran was 
described as having increased fatigue and low energy.  The 
veteran testified at his hearing in March 1999 that he had 
not worked since 1996.  Given this overall picture, the Board 
finds that the service connected psychiatric disability prior 
to March 2, 1998 meets the schedular criteria for a 70 
percent evaluation both under the old and new criteria due to 
deficiencies in thinking and mood, near continuous 
difficulties affecting the ability to function independently 
and difficulty in adapting to stressful circumstances such as 
a work setting.   

This does not end the Board's determination in this case.  
Pursuant to 38 C.F.R. §§ 4.15 and 4.16, under both the old 
and new criteria, the Board finds that the veteran is 
precluded from maintaining substantial and gainful employment 
by reason of his service-connected acquired psychiatric 
disorder and, as such, is entitled to a total disability 
evaluation prior to March 2, 1998.  Based on a review of the 
historical record, including the VA evaluations, the Board 
finds that the veteran is clearly incapable of gainful 
employment due to his psychiatric disability. 

Based on this review, the Board finds that a preponderance of 
the evidence supports the conclusion that he is unable to 
work solely due to his psychiatric disability prior to March 
2, 1998.  Accordingly, a 100 percent evaluation prior to 
March 2, 1998, is warranted.

The Duty to Assist and Notify

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
indicates that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 
 
After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple examination reports, 
treatment reports, private medical records, and records from 
the SSA.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  Moreover, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increased evaluation (both new and old).  The discussions in 
the rating decisions, statements of the case, the 
supplemental statement of the case, and at the hearing held 
before the Board have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  In any event, considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, as well as the Court's decision in this case, 
and in view of the Board's favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  Consequently, as the claim before the Board at 
this time has been fully granted, and no other issue is 
before the Board at this time (for reasons noted above), 
additional consideration of the VCAA or the findings of joint 
motion of August 2003 is not warranted.   


ORDER

A 100 percent schedular evaluation for the veteran's service-
connected bipolar disorder is granted prior to March 2, 1998, 
subject to the laws and regulations governing the payment of 
monetary awards.


	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



